El Juez Asociado Sr. del Toro
emitió la opinión del tribunal.
Manuel Rivera Cintrón, por medio de su ahogado, presentó un escrito debidamente jurado a esta Corte Suprema solici-tando el libramiento de un auto de certiorari dirigido contra el Juez de la Corte de Distrito de Mayagüez, con objeto de revisar los procedimientos en el caso No. 4204 de Manuel Rivera, in re, Agustín Silva v. Benigno Túa, sobre tercería de bienes muebles.
En el escrito se alegaba, en resumen, que en el dicho proce-dimiento de tercería, no obstante haberse ordenado por el juez municipal que originalmente intervino en el mismo que se formulara la cuestión por escrito tal como prescribe la ley, *1030el demandado nunca lo hizo, limitándose a negar la demanda de tercería sin establecer la naturaleza de sn derecho; que apelado el caso a la corte de distrito el tercerista pidió que,, por el motivo indicado, se eliminara la contestación y se dic-tara sentencia sobre las alegaciones, y la corte negó la petición . del tercerista; que el tercerista volvió a presentar igual cues-tión basándose en que la contestación del demandado se había, archivado fuera del término concedido al afecto por la corte municipal, y también le fué negada su solicitud; y que al tratar el demandado de introducir su prueba, el tercerista se opuso porque no habiendo el demandado establecido ningún hecho en su contestación estaba impedido de establecerlo por medio de la prueba en el juicio/ Se alegaron además en el escrito otros llamados errores relativos a la práctica de la prueba, cuya corrección, aun en el caso de que constituyeran tales errores, no hubiera podido llevarse a efecto dentro del recurso ejercitado.
El auto solicitado fué expedido y el pleito original de tercería remitido a esta Suprema Corte. Lo hemos exami--uado cuidadosamente y no aparece que el tercerista se opu-siera al archivo de la contestación del demandado en la fecha en que se presentó; ni que solicitara luego en la corte de distrito la eliminación de la contestación y la sentencia sobre las alegaciones a que se refiere en su solicitud; ni que se opu-siera en el acto del juicio a la práctica de la prueba por parte de la demandada.
En tal virtud y sin detenernos siquiera a estudiar si en el caso de que las alegaciones consignadas en la solicitud diri-gida a esta Corte Suprema fueran ciertas, procedería o nó la revisión de los procedimientos en el pleito de tercería; opi-namos que debe anularse el auto expedido y devolverse el pleito a la corte de su origen, haciendo constar que no es buena práctica establecer en escritos iniciales hechos que la *1031parte interesada no se ha de cuidar de comprobar después en forma debida ante este tribunal.

Anulado el mandamiento de certiorari y deses-timada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.